PER CURIAM.
This appeal is by defendants who are the proper taxing officers in Dade County, Florida. They appeal from a final judgment rendered for plaintiff, Federated Department Stores, Inc., hereinafter called Burdine’s.
The final judgment found that the 1967 tax assessment placed upon Burdine’s stock-in-trade was excessive and that defendants should refund that portion of the tax paid (under protest) on the excessive portion of the assessment.
We have considered the excellent seventeen page final judgment, the record and briefs and do not find any reversible error in the final judgment herein appealed.
Affirmed.